Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claimed method of delivering the gastrointestinal device, particularly including details of the first and second stopping mechanisms does not have support in parent applications 14/214,609, 14/096,505, and 12/814,481 and provisional applications 62/158,406, 62/054,230, 61/884,981, and 61/782,564.  Thus, priority for these features is taken from parent 14/862,706, which was filed on March 14, 2014.

Claim Objections
Claim 1 is objected to because of the following informalities:  There appears to be a typographical error in the claim at line 24.  The examiner suggests amending “refracting” to recite “retracting”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  There appears to be a typographical error in the claim at line 1.  The examiner suggests amending “refracted” to recite “retracted”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first stopping mechanism” and “second stopping mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Stopping mechanisms 3004, 3006 are disclosed as comprising plastic rings secured with wing nuts in para [0498] in the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe et al. (US 2013/0030351, hereinafter “Belhe”) in view of Havel et al. (US 2014/0277345, hereinafter “Havel”).
	Regarding claims 1 and 2, Belhe discloses the invention substantially as claimed including a method of delivering a gastrointestinal device (Figs 1 and 48A-51), using a delivery device (Fig 32), into a gastrointestinal tract of a patient, said gastrointestinal device (Figs 3,4) comprising a porous structure (anchor 110/648/706) configurable between a compressed pre-deployment configuration and an expanded post-deployment configuration, an anti-migration collar (143/641) proximate a distal end of said porous structure, and an elongate sleeve (111/641/704) coupled to a distal end of said porous structure (para [0091-0092, 0096), said delivery device (Fig 32) comprising a flexible outer catheter (sleeve delivery outer catheter 643) having a proximal end, a distal end, and a lumen; a flexible inner catheter (sleeve delivery inner catheter 640) having a proximal end, a distal end, and a lumen configured to slidably receive a guide wire (para [0145, 0149]), wherein said flexible inner catheter is positioned coaxially, and is adapted to be slidably movable, within the lumen of said outer catheter; a first handle (644) attached to the proximal end of said inner catheter and having a proximal end, a distal end, and a lumen configured to slidably receive said guide wire; a second handle (645) attached to the proximal end of said outer catheter and having a proximal end, a distal end, and a lumen configured to slidably receive said inner catheter (para [0145, 0149]), said method comprising the steps of: 
	sliding said delivery device over a guide wire and into said gastrointestinal tract of said patient (Figs 49A-50A; para [0173-0176]);  
	using fluoroscopy to determine a location of said distal end of said flexible outer catheter to ensure a correct positioning of said delivery device (para [0012]); 
	holding said first handle (644) to keep said inner catheter (640) in place and retracting said outer catheter (643) (by pulling handle 645) to deliver a portion of the sleeve (111/641/704) to, and position within, an intestinal portion of the patient’s gastrointestinal tract (Figs 1, 50A; para [0145, 0176])  
	retracting the entire delivery device until said distal end of said outer catheter is positioned just proximal to a pylorus of the patient (Figs 50A-50B); 
	holding said first handle to keep said inner catheter in place and retracting said outer catheter to said first handle (to completely deliver the sleeve; Figs 1, 50A; para [0145, 0176]); and removing said delivery device from said patient (Fig 51; para [0178]).  
	However, Belhe fails to disclose first and second stopping mechanisms removably attached to an exposed portion of the inner catheter.  Havel discloses a method of delivering an implant within the body by withdrawing an outer sheath handle while holding an inner sheath handle to keep the inner catheter in place and teaches providing a removable stopping mechanism (124) to an exposed portion of the inner catheter to provide a stop to temporarily limit the withdrawal distance of the outer sheath (Figs 1-3; para [0035, 0044-0045]).  The stop may then be removed to fully withdraw the sheath to the inner catheter handle.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Thus, it would have been obvious to one of ordinary skill in the art that any number of removable stopping mechanisms may be used to further temporarily limit withdrawal of the other sheath and provide staged deployment of the device.
`	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belhe such that the first and second stopping mechanisms were removably attached to an exposed portion of the inner catheter and such that the method comprised the steps of withdrawing the outer catheter to the first stopping mechanism, removing the first stopping mechanism, further withdrawing the outer catheter to the second stopping mechanism, removing the second stopping mechanism, and further withdrawing the outer catheter to the first handle to complete withdrawal of the outer catheter for the purpose of providing a staged deployment of the device with more precise positioning control.
	Regarding claim 5, wherein, prior to delivery of said gastrointestinal device, a proximal portion of said inner catheter positioned between said first and second handles is exposed and not covered by said outer catheter (Fig 32).  

[AltContent: textbox (Exposed portion of catheter – modify to add stoppers for staged deployment)][AltContent: ]
    PNG
    media_image1.png
    763
    476
    media_image1.png
    Greyscale


**ALTERNATIVE INTERPRETATION of the inner and outer catheters for claims 3 and 4

	Regarding claims 1, 3, and 4, Belhe discloses the invention substantially as claimed including a method of delivering a gastrointestinal device (Figs 1 and 48A-51), using a delivery device (Fig 32), into a gastrointestinal tract of a patient, said gastrointestinal device (Figs 3,4) comprising a porous structure (anchor 110/648/706) configurable between a compressed pre-deployment configuration and an expanded post-deployment configuration, an anti-migration collar (143/641) proximate a distal end of said porous structure, and an elongate sleeve (111/641/704) coupled to a distal end of said porous structure (para [0091-0092, 0096), said delivery device (Fig 32) comprising a flexible outer catheter (combination of outer capsule 638, connector 647, and proximal outer sheath 649) having a proximal end, a distal end, and a lumen; a flexible inner catheter (inner catheter 642) having a proximal end, a distal end, and a lumen configured to slidably receive a guide wire (para [0145, 0149]), wherein said flexible inner catheter is positioned coaxially, and is adapted to be slidably movable, within the lumen of said outer catheter; a first handle (646) attached to the proximal end of said inner catheter and having a proximal end, a distal end, and a lumen configured to slidably receive said guide wire; a second handle (639) attached to the proximal end of said outer catheter and having a proximal end, a distal end, and a lumen configured to slidably receive said inner catheter (para [0145, 0149]), said method comprising the steps of: 
	sliding said delivery device over a guide wire and into said gastrointestinal tract of said patient (Figs 49A-50A; para [0173-0176]);  
	using fluoroscopy to determine a location of said distal end of said flexible outer catheter to ensure a correct positioning of said delivery device (para [0012]); 
	holding said first handle (646) to keep said inner catheter (642) in place and retracting said outer catheter (combination of outer capsule 638, connector 647, and proximal outer sheath 649) (by pulling handle 639) to deliver a portion of the porous structure (anchor 110/648/706) to, and position within, a stomach portion of the patient’s gastrointestinal tract (Figs 1, 50A-51; para [0145, 0176]).  When the outer catheter is withdrawn at least partially, a portion of the sleeve has been delivered.
	retracting the entire delivery device until said distal end of said outer catheter is positioned just proximal to a pylorus of the patient (Figs 50A-50B); 
	holding said first handle to keep said inner catheter in place and retracting said outer catheter to said first handle to deliver the entire porous structure within the stomach portion of the patient’s gastrointestinal tract (Figs 1, 51; para [0145, 0178]); and removing said delivery device from said patient (Fig 51; para [0178]).  
	However, Belhe fails to disclose first and second stopping mechanisms removably attached to an exposed portion of the inner catheter.  Havel discloses a method of delivering an implant within the body by withdrawing an outer sheath handle while holding an inner sheath handle to keep the inner catheter in place and teaches providing a removable stopping mechanism (124) to an exposed portion of the inner catheter to provide a stop to temporarily limit the withdrawal distance of the outer sheath (Figs 1-3; para [0035, 0044-0045]).  The stop may then be removed to fully withdraw the sheath to the inner catheter handle.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Thus, it would have been obvious to one of ordinary skill in the art that any number of removable stopping mechanisms may be used to further temporarily limit withdrawal of the other sheath and provide staged deployment of the device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belhe such that the first and second stopping mechanisms were removably attached to an exposed portion of the inner catheter and such that the method comprised the steps of withdrawing the outer catheter to the first stopping mechanism, removing the first stopping mechanism, further withdrawing the outer catheter to the second stopping mechanism, removing the second stopping mechanism, and further withdrawing the outer catheter to the first handle to complete withdrawal of the outer catheter for the purpose of providing a staged deployment of the device with more precise positioning control.

*The Examiner notes claim 3 does not depend from claim 2 and thus the claims do not require the same outer catheter being retracted to deliver the sleeve and porous structure


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe (US 2013/0030351) and Havel (US 2014/0277345), as applied to claim 1 above, further in view of Eskuri (US 2004/0087876).  Regarding claim 6, Belhe and Havel disclose the invention substantially as claimed, as shown above, but fail to disclose an elongate flexible pilot component having a distal spherical component and a proximal spherical component and extending from said distal end of said inner catheter.  Eskuri teaches a medical device having a flexible distal tip wherein the distal tip may be interpreted as a pilot component (assists in guiding the device as it advanced in the vasculature) comprising a distal spherical component (18) and a proximal spherical component (18) and extending from said distal end of said inner catheter (Fig 1; para [0027-0028]) to provide flexibility to the distal tip (para [0013-0014]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belhe and Havel to further include an elongate flexible pilot component having a distal spherical component and a proximal spherical component and extending from said distal end of said inner catheter, as taught by Eskuri, for the purpose of providing a flexible distal tip for assisting in navigating the delivery device through the vasculature.
	Regarding claim 7, Eskuri additionally teaches the pilot component includes a hydrophilic coating (para [0030]) and therefore, it would additionally have been obvious to modify the combination such that at least one of the pilot component and the distal end of the outer catheter included a hydrophilic coating and wherein said method further comprises activating said hydrophilic coating before sliding said delivery device over said guide wire such that inner and outer members may more easily move with respect to each other and improve delivery.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771